In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-2015V
                                          UNPUBLISHED


    TREVOR HOWELL,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: July 8, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria (Td) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION 1

        On December 31, 2019, Trevor Howell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccination he received on September
20, 2018. Petition at ¶¶ 5, 15; Stipulation, filed at July 8, 2022, ¶¶ 2, 4. Petitioner further
alleges that his “vaccine related injuries have lasted more than six months.” Petition at
¶17; Stipulation at ¶4. Respondent denies “that Petitioner developed SIRVA within the
time period set forth in the Table; denies that the Td vaccine caused his alleged shoulder
injury; denies that the Td vaccine caused a significant aggravation of an underlying
shoulder condition, or any other condition; and denies that his current condition is a
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Nevertheless, on July 8, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $15,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
TREVOR HOWELL,                                *
                                              *
                       Petitioner,            *               No. 19-2015V
                                              *               Special Master Corcoran
V.                                            *               ECF
                                              *
SECRET ARY OF HEALTH AND                      *
HUMAN SERVICES,                               *
                                              *
                       Respondent.            *
*************************************
                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1.     Petitioner, Trevor Howell, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 to 34 (the ··vaccine

Program''). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a tetanus, diphtheria (''Tel'') vaccine, which vaccine is contained in the Vaccine Injury Table

(the "Table"), 42 C.F .R. § 100.3 (a).

       2.      Petitioner alleges that he received a Td immunization in his right arm on

September 20, 2018.

       3.      The vaccine was administered within the United States.

       4.      Petitioner alleges that he developed a shoulder injury related to vaccine

administration ("SIRVA"') ,vithin the time period set forth in the Table, and/or that the Td

vaccine caused-in-fact his shoulder condition, and/or caused-in-fact a significant aggravation of

an underlying shoulder condition. He further alleges that he has experienced residual effects of

his injury for more than six months.
        5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.

        6.      Respondent denies that petitioner developed SIRVA within the time period set

forth in the Table; denies that the Td vaccine caused his alleged shoulder injury; denies that the

Td vaccine caused a significant aggravation of an underlying shoulder condition, or any other

condition; and denies that his current condition is a sequelae of a vaccine-related injury.

        7.     Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

        A lump sum of $15,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l 5(a).

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l (a)(!). and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0.   Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- I 5(g), to the extent that payment has been made or can reasonably be



                                                   2
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees, and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner as contemplated by a strict construction of 42

U.S.C. § 300aa- l 5(a) and (d), and subject to the conditions of 42 U .S.C. § 300aa- l 5(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Coutt of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq .. on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, a Td vaccine administered on September 20, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 31,

2019, in the United States Court of Federal Claims as petition No. 19-2015V.




                                                     3
        14.    If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and fu1ther, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the

Td vaccine caused petitioner' s alleged shoulder condition; that the Td vaccine caused a

significant aggravation of a underlying shoulder condition, or any other injury; or that his current

condition is a sequelae of a vaccine-related injury.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                           END OF STIPULATION

I
I


                                                  4
OocuSIgn Envelope ID: 9CC5E88F-903E-4421-9622-5089O35C40ED




            Respectfully submitted,

            PETITIONER:

         [1~0
          '~"'"""" 11~
            TREVOR HOWELL

            ATTORNEY OF RECORD FOR                                                              AUTHORIZED REPRESENTATIVE
            PETIT~~ER
                    ~.                                                                          OF THE ATTORNEY GENERAL:

                        //                 ~ ,,,
                                                                                                ~
                    /            J
                /            /                                                                       oSri...M.We c.,u...LI\.----
            JE                                                                                  HEATHER L. PEARLMAN
            Magli , Christopher & Toale Law Firm                                                Deputy Director
            1325 orth Avenue, Suite 1730                                                        Torts Branch
            Seattle, WA 98101                                                                   Civil Division
            Tel: 888-952-5242                                                                   U.S. Department of Justice
                                                                                                P.O. Box 146
                                                                                                Benjamin Franklin Station
                                                                                                Washington, DC 20044-0146


              AUTHORIZED REPRESENTATIVE                                                         ATTORNEY OF RECORD FOR
              OF THE SECRETARY OF HEALTH                                                        RESPONDENT:
              AND HUMAN SERVICES:
              George R. Grimes                          DigitallysignedbyGeorgeR.
                                                                                                l>d.,,.,,-o.. A   ~~AV-..    (s..e~
                                                        Grimes -514
              -514
              CDR GEORGE REED GRIMES, MD, MPH
                                                        Date: 2022.06.15 16:26:51 -04'00'
                                                                                                    ~ ~~
                                                                                                DEBRA A. FILTEAU BEGLEY
                                                                                                                        L    P~ ~
              Director, Division of Injury                                                      Senior Trial Attorney
               Compensation Programs                                                            Torts Branch
              Health Systems Bureau                                                             Civil Division
              Health Resources and Services                                                     U.S. Department of Justice
               Administration                                                                   P.O. Box 146
              U.S. Department of Health                                                         Benjamin Franklin Station
               and Human Services                                                               Washington, DC 20044-0146
              5600 Fishers Lane, 08N146B                                                        Tel: (202) 616-4181
              Rockville, MD 20857                                                               Email: debra.begley@usdoj.gov



              Dated:             o..,,.Jo-rlz.J>t:z..



                                                                                            5